FILED
                           NOT FOR PUBLICATION                              JUN 02 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



SAN GABRIEL BASIN WATER                          No. 08-56589
QUALITY AUTHORITY; SAN
GABRIEL VALLEY WATER                             D.C. No. 2:02-cv-04565-ABC-RC
COMPANY; CITY OF MONTEREY
PARK; SOUTHERN CALIFORNIA
WATER COMPANY,                                   MEMORANDUM *

              Plaintiffs - Appellees,

  v.

AEROJET GENERAL CORP,

              Defendant,

       and

TONKS PROPERTIES,

              Defendant-counter-claimant -
Appellant,

SHELLEY LINDERMAN, as Trustee of
the Linderman Trust; M&T COMPANY;
DON TONKS; ROY TONKS,

             Defendants-counter-
claimants-3rd-party-plaintiffs - Appellants,


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
  v.

JAMES ANDRUSS, as Trustee of the
Andruss Family Trust and JAMES
ANDRUSS as Trustee of the Survivors
Trust UDT, Dated September 22, 1987;
CARDINAL INDUSTRIAL FINISHES;
CARDCO; EEMUS MANUFACTURING
CORP.; GLORIA JEBBIA, as Trustee of
the Norf James Jebbia Testamentary Trust;
ROC-AIRE CORPORATION; BAERBEL
JANNEBERG, as Trustee of the Janneberg
Trusts formerly known as Servex, Corp.;
SMITTYBILT, INC.; SOUTHERN
CALIFORNIA EDISON COMPANY;
INTERNATIONAL MEDICATION
SYSTEMS, LTD.,

              Third-party-defendants -
Appellees.



                   Appeal from the United States District Court
                       for the Central District of California
                 Audrey B. Collins, Chief District Judge, Presiding

                      Argued and Submitted October 5, 2009
                              Pasadena, California

Before: HALL, W. FLETCHER and CLIFTON, Circuit Judges.

       The district court entered judgment on August 20, 2008, approving the

settlement between the Water Entities and the G10 Third-Party Defendants

(appellees); dismissing all claims against the G10; and barring any claims for


                                          2
contribution, cost recovery, or indemnity against the G10 Third-Party Defendants.

Appellants are a group of non-settling defendants who objected to the settlement,

dismissal, and bar order.

      In a separate published disposition filed today, USA v. Aerojet-General

Corp., No. 08-55996, we reverse and remand the district court’s denial of the non-

settling defendants’ motion to intervene in that case. In light of our opinion in that

case, we vacate and remand the district court’s decision in this case for further

proceedings consistent with that decision.

      VACATED AND REMANDED.




                                           3